t c summary opinion united_states tax_court sheila mae howard petitioner v commissioner of internal revenue respondent docket no 1853-02s filed date sheila mae howard pro_se michael a pesavento for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure --- after concessions by the parties the issues remaining for decision are whether petitioner is entitled to schedule c profit or loss from business deductions for the taxable years at issue in excess of the amounts allowed by respondent in the notice_of_deficiency we hold that she is not whether petitioner’s horse breeding activity was an activity engaged in for profit within the meaning of sec_183 for the taxable years at issue we hold that it was not whether petitioner received unreported income during respondent concedes that petitioner incurred a capital_loss on the sale of a truck in in the amount of dollar_figure as claimed by her on form_4797 sales of business property respondent also concedes the amount_realized by petitioner in on the sale of a house that she built for sale respondent further concedes that petitioner incurred a long-term_capital_loss in with respect to the sale of this house but in an amount dollar_figure less than that claimed by petitioner on her return dollar_figure however because of the dollar_figure limitation_on_capital_losses in sec_1211 we need not decide the exact amount of the loss because it will have no tax effect in the latest of the taxable years in issue see sec_1212 regarding capital_loss carryovers petitioner concedes that she received unreported interest_income in the amounts of dollar_figure dollar_figure and dollar_figure during and respectively and that she is entitled to a mortgage interest_deduction for in the amount of dollar_figure and subject_to respondent’s concessions and adjustments we hold that she did whether petitioner is entitled to a dependency_exemption for carl collins for we hold that she is not whether petitioner is liable for accuracy-related_penalties under sec_6662 for and we hold that she is to the extent provided herein adjustments relating to petitioner’s itemized_deductions for the taxable years at issue self-employment taxes for and the earned_income_credit for and and the child_tax_credit for are purely perfunctory matters the resolution of which is dependent on our disposition of the issues above background some of the facts have been stipulated and they are so found petitioner resided in ocala florida at the time that her petition was filed with the court during the taxable years at issue petitioner was employed on a full-time basis as a paralegal petitioner received wages from employment in the amounts of dollar_figure dollar_figure and dollar_figure during and respectively petitioner has two children in addition to her own children petitioner helped raise carl collins the child of a all amounts are rounded to the nearest dollar close family friend carl began living with petitioner when he wa sec_11 months old carl was not petitioner’s adopted_child during carl was about years old and lived with his grandmother carl visited petitioner during on weekends holidays and on his summer break from school a anchor inn during the taxable years at issue petitioner operated a fish camp named the anchor inn petitioner purchased the anchor inn from her mother in or around the anchor inn is approximately acres in size and is located on lake kerr the anchor inn has six rental units and a boat ramp each rental unit has one bedroom and one bath the majority of petitioner’s rentals were from february to may each year rentals were generally short-term typically for the day or weekend petitioner rented each unit for approximately dollar_figure to dollar_figure per night guests were not charged for use of the anchor inn’s boat ramp petitioner requested a minimal cash fee from nonguests for use of the boat ramp in or around petitioner purchased the land and two houses adjacent to the anchor inn from her mother during the taxable years at issue petitioner and her mother resided separately in the two houses b horse breeding activity during the years at issue petitioner operated a horse breeding activity petitioner had been raised around and was familiar with horses prior to starting the horse breeding activity petitioner consulted horse trainers and breeders about the nature of horse breeding petitioner’s objective was to enter horses in cutting competitions and then later breed the horses in or around petitioner purchased her first horse later petitioner purchased a second horse for use in the horse breeding activity petitioner hired a professional trainer for the horses the horses were originally stabled and trained in georgia about miles from petitioner’s florida residence petitioner and her children would visit the stable approximately three weekends each month petitioner did not prepare a written business plan with respect to her horse breeding activity petitioner’s records consisted solely of canceled checks and a few receipts c petitioner’s income_tax returns petitioner filed a form_1040 u s individual_income_tax_return for each of the taxable years at issue and reported her wages from her employment as a paralegal on her return for each of the taxable years at issue petitioner identified carl as either child or son and claimed a dependency_exemption for cutting was described by petitioner as training a horse to cut one cow from a herd of cattle him petitioner reported income and expenses from the anchor inn on her federal_income_tax returns for through on schedules c as follows year gross_income reported total expenses claimed total losses claimed dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number petitioner reported income and expenses from the horse breeding activity on her federal_income_tax returns for through on schedules f profit or loss from farming as follows year gross_income reported total expenses claimed total losses claimed dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number d the notice_of_deficiency in the notice_of_deficiency respondent determined that with respect to the anchor inn petitioner had not substantiated schedule c expenses for and in excess of dollar_figure dollar_figure and dollar_figure respectively respondent also determined that petitioner’s horse breeding activity was not an activity engaged in for profit within the meaning of sec_183 and disallowed all of her schedule f deductions to the extent they exceeded her gross_receipts further using the bank_deposits and cash_expenditures_method of income reconstruction respondent determined that petitioner had unreported income in and of dollar_figure and dollar_figure respectively respondent now concedes that petitioner received an additional dollar_figure from nontaxable sources in and an additional dollar_figure from nontaxable sources in respondent therefore now contends that petitioner had unreported income in and of dollar_figure and dollar_figure respectively in addition respondent disallowed petitioner’s claimed dependency_exemption for carl for finally respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 for and due to a substantial_understatement_of_income_tax discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on respondent allowed petitioner deductions on schedules a itemized_deductions for interest and taxes without regard to income from the horse breeding activity respondent allowed petitioner miscellaneous_itemized_deductions on schedules a for the remaining expenses related to the horse breeding activity respondent reclassified petitioner’s schedules f gross_income as other income at trial respondent asserted that petitioner’s deposits for were erroneously understated in the notice_of_deficiency and should be increased by dollar_figure however due to respondent’s concession of additional nontaxable sources in respondent does not seek an increased deficiency the taxpayer to show that the determinations are incorrect see rule a 503_us_79 290_us_111 a petitioner’s schedule c deductions we begin with several fundamental principles that serve to guide the decisional process first deductions are a matter of legislative grace 308_us_488 292_us_435 second a taxpayer bears the burden of proving that the taxpayer is entitled to any deduction claimed rule a indopco inc v commissioner supra welch v helvering supra third a taxpayer is required to maintain records sufficient to substantiate deductions claimed by the taxpayer on his or her return sec_6001 sec_1_6001-1 e income_tax regs fourth the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 rather a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioner neither alleged that sec_7491 was applicable nor established that she fully complied with the requirements of sec_7491 with respect to any of the issues before the court wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self- proving as to the truth of its contents affd 175_f2d_500 2d cir at trial petitioner did not introduce any documentary_evidence to support that she is entitled to deductions with respect to the anchor inn in excess of the amounts allowed by respondent likewise petitioner did not offer testimony at trial in support of any of those deductions under certain circumstances the court may estimate the amount of a deductible expense and allow the deduction to that extent see 39_f2d_540 2d cir however in the instant case we have no basis whatsoever on which to approximate any additional deductible expenses with respect to petitioner’s operation of the anchor inn see 85_tc_731 in view of her failure to substantiate we hold that petitioner is not entitled to the deductions claimed on her schedules c with respect to the anchor inn in excess of the amounts allowed by respondent in the notice_of_deficiency b petitioner’s horse breeding activity under sec_183 if an activity is not engaged in for profit then no deduction attributable to the activity shall be allowed except to the extent provided by sec_183 in pertinent part sec_183 allows deductions to the extent of gross_income derived from an activity that is not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record see 63_tc_375 in resolving this factual question greater weight is accorded objective facts than a taxpayer’s statement of intent see 68_f3d_868 5th cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs for purposes of deciding whether the taxpayer has the requisite profit objective profit means economic profit independent of tax savings see 81_tc_210 the taxpayer bears the burden of proving that he or she engaged in the activity with the objective of making a profit see rule a indopco inc v commissioner supra pincite welch v helvering supra pincite the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling see id rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir based on all of the facts and circumstances in the present case we hold that petitioner has failed to prove that she engaged in the horse breeding activity for profit within the meaning of sec_183 see rule a indopco inc v commissioner supra welch v helvering supra we do not analyze in depth all nine of the factors enumerated in the regulation but rather focus on some of the more important ones that inform our decision the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs however petitioner failed to develop a budget or a formal or informal business plan to determine whether the horse breeding activity could be operated profitably other than canceled checks and a few receipts petitioner also failed to keep any books_and_records with respect to the horse breeding activity petitioner did not keep the type of records that could be used to increase the profitability of a business petitioner never prepared budgets or market projections that would outline strategies for ensuring a profitable business venture and making informed business decisions on a periodic basis such lack of information upon which to make educated business decisions tends to belie a taxpayer’s contentions that an activity was pursued with the objective of making a profit dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir a taxpayer’s expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit objective sec_1_183-2 income_tax regs however the fact that petitioner had some experience with horses prior to entering into the horse breeding activity does not alone show that the horse breeding activity was engaged in with a profit objective see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir petitioner also sought general advice from other breeders and trainers however there is no evidence that petitioner reviewed the records of other breeding operations or sought specific advice as to how to make her operation profitable petitioner did not point to any evidence that demonstrated how she planned to reduce her losses and ultimately earn a profit sufficient to recoup past losses see burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir the devotion of a great deal of personal time and effort by the taxpayer in carrying on an activity may indicate that it is engaged in for profit particularly if there are no substantial personal or recreational elements associated with such activity sec_1_183-2 income_tax regs however petitioner was employed full-time as a paralegal during the taxable years at issue petitioner also owned and operated the anchor inn petitioner testified that she participated in the horse breeding activity only on weekends the fact that a taxpayer was able to convert an unprofitable enterprise to a profitable one in the past may indicate that he or she is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner has owned and operated the anchor inn since about during the taxable years through petitioner claimed total losses of dollar_figure with respect to the anchor inn petitioner has not demonstrated the ability to convert an unprofitable enterprise to a profitable one a substantial profit though only occasional would generally indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs petitioner earned no profits of any size at any time from her horse breeding activity the fact that the taxpayer has substantial income from sources other than the activity in question particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs during the taxable years and petitioner reported wage income of dollar_figure dollar_figure and dollar_figure respectively during the same years petitioner reported schedule f losses from the horse breeding activity of dollar_figure dollar_figure and dollar_figure respectively petitioner used these losses to reduce her gross_income by approximately percent for percent for and percent for these reductions led to substantial tax savings for petitioner considering all the facts and circumstances we find that petitioner’s horse breeding activity was not engaged in for profit within the meaning of sec_183 respondent’s determination is therefore sustained c petitioner’s unreported income as previously noted taxpayers are required to maintain records sufficient to show whether they are liable for federal income taxes sec_6001 sec_1_6001-1 e income_tax regs if a taxpayer fails to keep adequate_records the commissioner may reconstruct the taxpayer’s income by any method that is reasonable under the circumstances see 92_tc_661 the bank_deposits and cash_expenditures_method is recognized as a reasonable method of reconstructing income see 94_tc_654 70_tc_1057 this method is premised on the assumption that the taxpayer has disposed of unreported income by depositing part of it into bank accounts and by making cash expenditures of the other part williams v commissioner tcmemo_2003_216 the income reconstruction need not be exact so long as it is reasonable and substantially correct petzoldt v commissioner supra pincite 40_tc_30 the commissioner is not required to show that all deposits constitute taxable_income see 64_tc_651 affd 566_f2d_2 6th cir 46_tc_821 consequently in analyzing a bank_deposits case deposits are considered income when there is no evidence that they represent anything other than income see 335_f2d_671 5th cir 234_f2d_788 7th cir respondent’s bank_deposits and cash expenditures analysis reflects that petitioner had unreported income during and the bank deposit analysis was performed by first totaling all of the deposits made to petitioner’s bank account respondent then reduced the total amount of deposits by known nontaxable sources8 and the income amounts reported on petitioner’s tax returns to arrive at petitioner’s total net bank nontaxable sources included for example transfers from other accounts and loan proceeds deposits finally respondent then added petitioner’s identified cash expenditures to total net bank_deposits to determine petitioner’s unreported income at trial petitioner did not question respondent’s determination as to the amount of unreported income she received in and petitioner has not alleged nor have we discovered any error in respondent’s income reconstruction using the bank_deposits and cash_expenditures_method petitioner produced no evidence of any nontaxable sources for the unexplained funds deposited in her bank account or the cash used to make payments in any of the years in issue accordingly as asserted by respondent at trial we conclude that petitioner had unreported income in the amounts of dollar_figure in and dollar_figure in d dependency_exemption sec_151 allows a taxpayer to claim an exemption for each dependent as defined in sec_152 in order to qualify as a dependent an individual must be related to the taxpayer in one of the ways enumerated in sec_152 through or if the individual is unrelated to the taxpayer the individual must live with the taxpayer and be a member of the taxpayer’s household throughout the entire taxable_year of the taxpayer sec_152 268_f2d_208 9th cir affg 30_tc_879 turay v commissioner tcmemo_1999_315 butler v commissioner tcmemo_1998_355 sec_1_152-1 income_tax regs although petitioner identified carl as her son on her return she is not related to him by blood or marriage nor did she adopt him carl did not live with petitioner during all nor even the majority of accordingly we sustain respondent’s determination that petitioner is not entitled to claim a dependency_exemption for carl for e sec_6662 a the last issue for decision is whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for and as relevant herein sec_6662 imposes a penalty equal to 20-percent of any underpayment_of_tax that is due to a substantial_understatement of income see sec_6662 and b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of 10-percent of the tax required to be shown on the return or dollar_figure sec_6662 as this threshold computation is dependent on our previous conclusions we leave for the parties to determine as part of the rule computation whether there was a substantial_understatement for and or assuming respondent has satisfied his burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 and b sec_7491 rule a 116_tc_438 that there was we continue with our discussion of the accuracy- related penalty tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 further no penalty shall be imposed if it is shown that there was a reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 petitioner makes no argument with regard to substantial_authority or adequate_disclosure and we think that no such argument can be persuasively made based on the record before us we also conclude that petitioner failed to establish that there was reasonable_cause for any portion of the understatements in this case or that she acted with the requisite good_faith accordingly we hold that petitioner is liable for accuracy- related penalties for and to the extent that the rule computation demonstrates an underpayment_of_tax in each of those years reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
